       Case 1:20-cv-10701-DPW Document 122-7 Filed 09/24/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                    )
 MICHAEL MCCARTHY, et al.,                          )   CIVIL ACTION NO.
                                                    )   1:20-cv-10701-DPW
                              Plaintiffs,           )
                                                    )
               -against-                            )
                                                    )
 CHARLES D. BAKER, et al.,                          )
                                                    )
                              Defendants.           )
                                                    )

                        DECLARATION OF THOMAS LEIGHTON

I, Thomas Leighton, hereby declare and state the following:

   1. I reside in Massachusetts.

   2. I am over the age of 18 and competent to testify in this matter.

   3. I hold a valid LTC issued by the Commonwealth of Massachusetts on April 1, 2020.

   4. On April 1, 2020, I purchased a handgun from a family member.

   5. The handgun is a semiautomatic Sig Sauer, and its caliber is 9mm Luger.

   6. I purchased this handgun to defend myself and family if that becomes necessary.

   7. In June of 2019, I purchased a home in Massachusetts.

   8. There is no place on my property that is not within 500 feet of another dwelling.

   9. I understand that Massachusetts General Laws, Chapter 269, section 12E prohibit me

       from discharging my handgun on my property.

   10. I am not aware of any friends or acquaintances with large parcels of land who will permit

       me to shoot there.

   11. In April of this year I applied for membership in the WORCESTER PISTOL AND

       RIFLE CLUB, INC.
   Case 1:20-cv-10701-DPW Document 122-7 Filed 09/24/20 Page 2 of 3




12. I attended an orientation session at WORCESTER PISTOL AND RIFLE CLUB, INC.

13. On or about April 2, 2020, I learned that I had been accepted for membership in

   WORCESTER PISTOL AND RIFLE CLUB, INC.

14. I paid my 2020 dues for membership in WORCESTER PISTOL AND RIFLE CLUB,

   INC.

15. I received a key “fob”, allowing me access to the property of WORCESTER PISTOL

   AND RIFLE CLUB, INC. as a full member.

16. At the time I was accepted for membership in WORCESTER PISTOL AND RIFLE

   CLUB, INC, the club was closed due to the COVID-19 outbreak.

17. During that time, I did not feel comfortable using my weapon without adequate training

   or practice, and I refrained from doing so.

18. The club reopened after Massachusetts entered Phase I of its reopening plan, and it has

   remained open since then.

19. After the club reopened, I have used it on a regular basis to train with my gun.

20. After gun and ammunition retailers reopened, I purchased a second gun (a shotgun), as

   well as ammunition, targets and a cleaning kit. I have needed regular access to a gun store

   in order to practice with my guns.

21. I am concerned about the possibility that Massachusetts will need to return to

   “lockdown” conditions if COVID-19 surges during the coming months and that, if so,

   gun and ammunition retailers and shooting ranges will again be ordered to close.

22. If Massachusetts returns to a lockdown, it appears that the only thing that would prevent

   the Commonwealth from again ordering the closure of gun ranges and training facilities

   is an order from this Court.




                                            -2-
       Case 1:20-cv-10701-DPW Document 122-7 Filed 09/24/20 Page 3 of 3




   23. I feel that, without access to a range and training facilities on a regular basis, I will be

       unable to keep myself properly acquainted with my gun and properly train to defend

       myself.

       I affirm all of the foregoing statements under penalty of perjury under the laws of the
       United States of America.

Dated: September 23, 2020


                                               Thomas Leighton




                                                 -3-
